Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Applicant’s amendment filed on 07/01/2022, wherein claim 18 has been amended, claims 19-21, 24, 25, 27 have been cancelled, and claims 37-39 have been added.

Election/Restrictions
Note: Applicant’s elects NOV202 as tubulin polymerization inhibitor and olaparib as the PARP inhibitor. 
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 18, 26, 28-33, 37-39 read on the elected species, and are examined herein on the merits so far as they read on the elected species.
 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 18, 26, 28-30, 32, 33, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hogberg et al. (US 9,006,241, PTO-1449), in view of Goldenberg et al. (US 20170209594, PTO-1449).
	Hogberg et al. teaches a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of tubulin polymerization inhibitor a compound of formula I which includes instant compound N2- 2-(5-methoxy-1H-indol-3-yl)ethyl]-N4-(1-methyl-1H-indol-4-yl-)pyrimidine-2,4-diamine (instant elected species, NOV202). See EXAMPLE 54, column 43. See claims 1, 41, 43, 44; column 13. Cancer can be breast cancer, ovarian cancer, prostate cancer, lung cancer, pancreatic cancer, and glioma. See claim 43. Administration to the human is taught. See column 17; lines 48-55. 
Hogberg et al. does not teach administration of poly(ADP-ribose) polymerase (PARP) inhibitor olaparib in combination with tubulin polymerization inhibitor NOV202 to treat cancer such as ovarian cancer, prostate cancer, and pancreatic cancer.
Goldenberg et al. teaches treating cancer in human comprising administering antibody-drug conjugates that binds to a tumor-associated antigen; and at least one therapeutic agent selected from a PARP inhibitor and microtubule inhibitor. See claims 1, 10, 11; see para [0116] for human subject. It is taught that the PARP inhibitor can be olaparib (instant elected species). Cancer can be breast cancer, ovarian cancer, prostate cancer, lung cancer, pancreatic cancer, and glioma. See claim 38.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from and diagnosed with cancer such as ovarian cancer, prostate cancer, and pancreatic cancer; to a human suffering from cancer metastasis because 1) Hogberg et al. teaches a method of treating cancer such as breast cancer, ovarian cancer, prostate cancer, lung cancer, and pancreatic cancer comprising administering to a subject in need thereof a therapeutically effective amount of tubulin polymerization inhibitor a compound of formula I which includes instant compound N2- 2-(5-methoxy-1H-indol-3-yl)ethyl]-N4-(1-methyl-1H-indol-4-yl-)pyrimidine-2,4-diamine (instant elected species, NOV202), and 2) Goldenberg et al. teaches treating cancer such as breast cancer, ovarian cancer, prostate cancer, lung cancer, and pancreatic cancer comprising administering antibody-drug conjugates that binds to a tumor-associated antigen; and at least one therapeutic agent selected from a PARP inhibitor and microtubule inhibitor; and PARP inhibitor can be olaparib (instant elected species). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from and diagnosed with cancer such as ovarian cancer, prostate cancer, and pancreatic cancer; to a human suffering from cancer metastasis with reasonable expectation of success of treating cancer with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from cancer wherein said cancer is a p53 suppressor gene mutated tumor; wherein said cancer is a homologous recombination repair defect tumor with mutations in repair genes other that BRCA1/BRC2 as in instant claims 32, 33 because 1) Hogberg et al. teaches a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of tubulin polymerization inhibitor a compound of formula I which includes instant compound N2- 2-(5-methoxy-1H-indol-3-yl)ethyl]-N4-(1-methyl-1H-indol-4-yl-)pyrimidine-2,4-diamine (instant elected species, NOV202), and 2) Goldenberg et al. teaches treating cancer comprising administering antibody-drug conjugates that binds to a tumor-associated antigen; and at least one therapeutic agent selected from a PARP inhibitor and microtubule inhibitor; and PARP inhibitor can be olaparib (instant elected species). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from cancer wherein said cancer is a p53 suppressor gene mutated tumor; wherein said cancer is a homologous recombination repair defect tumor with mutations in repair genes other that BRCA1/BRC2 as in instant claims 32, 33 with reasonable expectation of success of treating cancer with at least additive therapeutic effect.

Response to Arguments
Applicant's arguments and the Declaration filed by Hogberg on 07/01/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant’s remarks that a declaration under 37 C.F.R. 1.132 by Inventor Hogberg, which declaration provides data showing that the combination of compounds received in claim 18 work synergistically against ovarian, pancreatic and prostate cancer” have been considered. It is pointed out the synergistic effect against ovarian, pancreatic and prostate cancer is shown by administration of NOV202 PO at a dose of 30 mg/kg and administration of olaparib PO at a dose 100 mg/kg. Instant claims recite administering any amount of NOV202 and any amount olaparib. Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. It is pointed out that the Synergy is shown for one particular amount of NOV202 and one particular amount of olaparib. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
	
It is pointed out that an unexpected result, which typically involves synergism, an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Any mixture of the components embraced by the claims which does not exhibit an unexpected result (e.g., synergism) is therefore ipso facto unpatentable.
Accordingly, the instant claims, in the range of proportions/amounts where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
Hogberg et al. (US 9,006,241, PTO-1449), in view of Goldenberg et al. (US 20170209594, PTO-1449) render obvious instant claims.
 


2) Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hogberg et al. (US 9,006,241, PTO-1449), in view of Goldenberg et al. (US 20170209594, PTO-1449) as applied to claims 18, 26, 28-30, 32, 33, 37-39 above, and further in view of Yuan et al. (Expert Opinion on Therapeutic Patients, 2017, 363-383, PTO-1449).
Hogberg et al. does not teach treating a cancer wherein said cancer is a BRCA mutated tumor.
Yuan et al. teaches that PARP inhibitor olaparib was approved by FDA for patients with BRCA-mutated platinum-sensitive relapsed ovarian cancer. See abstract; page 363, right hand column bottom para; page 371, under 3.2.1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from BRCA-mutated ovarian cancer because Yuan et al. teaches that PARP inhibitor olaparib was approved by FDA for patients with BRCA-mutated platinum-sensitive relapsed ovarian cancer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from BRCA-mutated ovarian cancer, with reasonable expectation of success of treating ovarian cancer.
Response to Arguments
Applicant's arguments and the Declaration filed by Hogberg on 07/01/2022 have been fully considered but they are not persuasive as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 26, 28-30, 32, 33, 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 42, 43, 44 of U.S. Patent No. 9,006,241 in view of Goldenberg et al. (US 20170209594, PTO-1449), and further in view of Yuan et al. (Expert Opinion on Therapeutic Patients, 2017, 363-383, PTO-1449). Instant claims are drawn to a method of treating ovarian cancer, prostate cancer or pancreatic cancer comprising administering a therapeutically effective amount of tubulin polymerization inhibitor a compound NOV202 and a therapeutically effective amount of PARP inhibitor olaparib. Claims of ‘241 are drawn to a method of treating a disease wherein induction of apoptosis is beneficial; a method of treating cancer comprising administering a compound of formula I which encompasses instant compounds of formula I such as NOV202. It would have been obvious to a person of ordinary skill in the art to administer a therapeutically effective amount of PARP inhibitor olaparib in combination with NOV202 to a human suffering from and diagnosed with cancer such as ovarian cancer, prostate cancer, and pancreatic cancer; to a human suffering from cancer metastasis in view of secondary reference Goldenberg as discussed above in the obviousness rejection above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from cancer wherein said cancer is a p53 suppressor gene mutated tumor; wherein said cancer is a homologous recombination repair defect tumor with mutations in repair genes other that BRCA1/BRC2 as in instant claims 32, 33 because 1) ‘241 teaches a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of tubulin polymerization inhibitor a compound of formula I which includes instant compound N2- 2-(5-methoxy-1H-indol-3-yl)ethyl]-N4-(1-methyl-1H-indol-4-yl-)pyrimidine-2,4-diamine (instant elected species, NOV202), and 2) Goldenberg et al. teaches treating cancer comprising administering antibody-drug conjugates that binds to a tumor-associated antigen; and at least one therapeutic agent selected from a PARP inhibitor and microtubule inhibitor; and PARP inhibitor can be olaparib (instant elected species). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from cancer wherein said cancer is a p53 suppressor gene mutated tumor; wherein said cancer is a homologous recombination repair defect tumor with mutations in repair genes other that BRCA1/BRC2 as in instant claims 32, 33 with reasonable expectation of success of treating cancer with at least additive therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from BRCA-mutated ovarian cancer because Yuan et al. teaches that PARP inhibitor olaparib was approved by FDA for patients with BRCA-mutated platinum-sensitive relapsed ovarian cancer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a PARP inhibitor such as olaparib in combination with NOV202 to a human suffering from BRCA-mutated ovarian cancer, with reasonable expectation of success of treating ovarian cancer.

Response to Arguments
Applicant's arguments and the Declaration filed by Hogberg on 07/01/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant’s remarks that a declaration under 37 C.F.R. 1.132 by Inventor Hogberg, which declaration provides data showing that the combination of compounds received in claim 18 work synergistically against ovarian, pancreatic and prostate cancer” have been considered. It is pointed out the synergistic effect against ovarian, pancreatic and prostate cancer is shown by administration of NOV202 PO at a dose of 30 mg/kg and administration of olaparib PO at a dose 100 mg/kg. Instant claims recite co-administering any amount of NOV202 and any amount olaparib. Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. It is pointed out that the Synergy is shown for one particular amount of NOV202 and one particular amount of olaparib. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
	
It is pointed out that an unexpected result, which typically involves synergism, an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Any mixture of the components embraced by the claims which does not exhibit an unexpected result (e.g., synergism) is therefore ipso facto unpatentable.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

Prior Art made of Record:
WO2017083979A1, PTO-1449 discloses combinations of tubulin polymerization inhibitors and other cancer agents, wherein iniparib (a PARP inhibitor) is one alternative(see[0006],[0019],claims16-17);
US 9,006,241 used or WO2012/127032;
WO2017013593A1;
2018, Liu, 2018, PTO-1449...targeting BRCA1/2 PARP, olapanib;
Kishan, Clin Cancer Res;, 2014, 4816-4826; Kishan et al. teaches that PARP inhibitors are promising treatment options for hereditary breast cancer with a homologous recombination (HR) deficiency caused by BRCA1 or BRCA2 mutations.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627